PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_05_FR.txt. 65

OPINION DISSIDENTE DE M. MOORE
[ Traduction. ]

Le vote sur larrét actuel, dans son ensemble, ainsi que l’indique
le texte même de l’arrét, était de six contre six ; et, la Cour étant
ainsi également partagée, le Président a fait usage, en vertu de
l’article 55 du Statut, de sa voix prépondérante, faisant de la
sorte prévaloir le jugement tel qu’il est rédigé. J'étais l’un des six
dissidents ; mais, dès le début, je désire déclarer que mon dissen-
timent était uniquement fondé sur le rapport de l'affaire pendante
avec l’article 6 du Code pénal turc, lequel j’étudierai en son temps.
Je suis d'accord avec l’arrêt de la Cour lorsqu'il expose qu'il n’y a
pas de règle de droit international en vertu de laquelle la compétence
de connaître au criminel d’une collision en mer qui cause mort
d'hommes appartient exclusivement au pays d’où ressortit le
navire qui a causé le dommage ou à l’aide duquel le dommage
a été causé ; de la sorte, il y a pour l'arrêt, sur la question telle
que la pose le compromis, une majorité définitivement établie
de sept contre cinq. Mais, étant donné que je suis arrivé à mes
conclusions, et sur la question générale et sur le point particulier
à propos duquel mon avis diffère de celui de la Cour, par une
méthode de raisonnement quelque peu indépendante, j’estime
qu’il est de mon devoir de donner un avis séparé.

En vertu du compromis signé à Genève le 12 octobre 1926, les
Gouvernements français et turc ont soumis à la Cour permanente
de Justice internationale la question de « compétence judiciaire »,
qui s'était élevée entre eux, sur le point de savoir si la Turquie,
contrairement à l’article 15 de la Convention de Lausanne du
24 juillet 1923 relative à l'établissement et à la compétence judiciaire,
a violé les principes du droit international — et, si oui, quels prin-
cipes — en exerçant contre l'officier de quart du vapeur Lotus
lors de son arrivée à Constantinople, en même temps que contre le
commandant du navire turc Boz-Kourt, des poursuites pénales
en vertu de la législation turque, à la suite de la collision survenue
entre les deux navires hors des eaux territoriales turques, d’où
sont résultées la perte du Boz-Kourt et la mort de huit marins et
passagers de son bord. En cas de réponse affirmative, la Cour
est invitée à dire quelle réparation pécuniaire est due au sieur
66 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

Demons, officier de quart, «s’il doit en résulter une selon les prin-
cipes du droit international dans des cas semblables ».

En saisissant la Cour de l'affaire, ni l’une ni l’autre des Parties
n’a mis à la disposition de la Cour de copie, certifiée conforme ou
autre, de la ou des décisions judiciaires turques, non plus que du
dossier — y compris celui relatif à l'instruction de l’affaire — à la
suite de laquelle cette ou ces décisions furent prononcées. La Cour
n’est pas invitée à examiner la procédure qui a eu lieu devant les
tribunaux turcs, ni le point de savoir si elle était conforme à la
législation turque. Il y a accord sur le fait que la collision se pro-
duisit environ à six milles du cap Sigri, c’est-à-dire à peu près à
trois milles en dehors des eaux territoriales turques, et la Cour est
priée de juger si, vu que la collision a eu lieu hors desdites eaux
territoriales, la Turquie a agi contrairement à l’article 15 de la
Convention de Lausanne et aux principes du droit international
en instituant des poursuites pénales conformément à la législation
turque, contre l'officier de quart du navire qui causa la perte du
vapeur turc et la mort de marins et passagers turcs.

Je vais, tout d’abord, étudier le sens et la portée de l’article 15
de la Convention de Lausanne.

L'article 15 de la Convention de Lausanne est ainsi conçu :

«En toutes matières, sous réserve de l’article 16, les
questions de compétence judiciaire seront, dans les rapports
entre la Turquie et les autres Puissances contractantes, réglées
conformément aux principes du droit international. »

L'article 16 en question, que réserve l’article 15, a trait au statut
personnel et n’a aucune portée sur la question soumise à la Cour.
67 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

Le préambule de la Convention de Lausanne déclare que les
Parties contractantes sont désireuses de régler, conformément au
droit des gens moderne, les conditions d'établissement de leurs
ressortissants respectifs sur les territoires des autres, ainsi que
certaines questions relatives à la compétence judiciaire.

Le Gouvernement français, dans son Mémoire et dans les plai-
doiries faites en son nom devant la Cour, a avancé que l’article 15
de la Convention de Lausanne devait être interprété restrictivement
à l’égard des droits juridictionnels de la Turquie en vertu du droit
international ; à l’appui de cette thèse ont été cités des extraits
des négociations qui aboutirent à la conclusion du Traité; mais,
à mon avis, les extraits cités n’ont pas l'effet qui leur est prêté.
En ce disant, je n’entends pas me prononcer sur la question de
savoir si un tel moyen de preuve est admissible lorsqu'il s’agit de
jeter quelque lumière sur l'interprétation de traités. Le langage de
l’article 15 est simple et clair, et, pour l’interpréter, iln’est pas besoin
de puiser à une source autre que les termes mêmes du Traité.
Lorsque l’article 15 parle des «principes du droit international »,
il vise évidemment les principes du droit international tels qu'ils
existent entre États indépendants et souverains. Évidemment,
il a pour but de reconnaître à la Turquie le droit d'exercer ses
pouvoirs de juridiction en tant qu’Etat indépendant et souverain,
jusqu'au point où l'exercice des pouvoirs judiciaires internes se
trouve limité par les obligations réciproques des États en vertu du
droit des gens.

II.

Je passe maintenant à l'examen de la question très compréhensive
posée par le compromis, à savoir si la Turquie a agi contrairement
aux principes du droit international en instituant des poursuites
pénales en l'espèce ; et il est évident que, d’après le sens que j'ai
donné à l’article 15 de la Convention de Lausanne, cette question
est, en effet, de savoir si le droit international interdit A un Etat
indépendant d’instituer des poursuites pénales contre l'officier
commandant un navire étranger, à la suite d’une collision en haute
mer ayant provoqué la perte d’un navire de la nationalité dudit
État et la mort de personnes qui se trouvaient à bord de ce dernier
navire.
68 ARRÊT N° 9, — OPINION DISSIDENTE DE M. MOORE

Le Gouvernement francais se prononce pour l’affirmative en
l'espèce. Dans la première protestation du chargé d’affaires de
France à Angora, datée du 11 août 1926, et visant les poursuites
pénales contre le lieutenant Demons, l’attitude adoptée est que la
collision s’est produite «en dehors des eaux territoriales et de la
juridiction turque », les autorités turques n’ayant de ce fait « aucune
compétence pour exercer une poursuite pénale quelconque contre le
personnel d’un navire français, exclusivement justiciable, pour faits
survenus en haute mer, des tribunaux français ». En conséquence,
dit la protestation, le lieutenant Demons a été «arrêté à tort »
et doit être traduit devant les tribunaux français compétents
pour toutes poursuites qu’il y aurait éventuellement lieu d’instituer
contre lui. : |

Tl m'est impossible de me rallier à une négation aussi illimitée
du droit, pour un État indépendant, de protéger, en poursuivant
au criminel des personnes qui se trouvent volontairement dans son
propre territoire, ses bateaux et la vie de leurs passagers lorsqu'ils
se trouvent hors des eaux territoriales, contre des délits commis
et consommés sur lesdits bateaux par des personnes à bord d’un
navire d’une autre nationalité ; au cours de l’examen de cette
question, je m’appuierai sur certains principes élémentaires.

1. C'est un principe admis du droit international qu’un Etat
possède et exerce, dans son propre territoire, une juridiction absolue
et exclusive, et que toute exception à ce droit doit provenir du
consentement de l'État, soit exprès, soit implicite (Schooner
Exchange c/ McFaddon, 1812 — 7 Cranch 116, 136). Les conséquen-
ces de ce principe valent également pour tout Etat indépendant
et souverain ; et il a comme contre-partie une responsabilité corres-
pondante en ce qui concerne les faits qui se sont produits dans le
territoire national.

2. C’est un principe également bien établi que, étant donné
que les tribunaux internes, produits de la législation interne, tirent
leur compétence de cette législation, les délits commis dans le
domaine territorial de la juridiction d’un Etat peuvent y être jugés
et punis selon les définitions et les peines prévues par sa législation
interne qui, sauf dans la mesure où elle est prouvée incompatible
avec le droit international, est acceptée par ledit droit international
comme étant la législation dûment applicable à l'espèce. (Rapport
du secrétaire d’État Bayard au président des États-Unis, en
l'affaire Antonio Pelletier, 20 janvier 1887 — Foreign Relations
69 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

of the United States, 1887, p. 606 ; ainsi que les nombreux auteurs
qui y sont cités — affaire Wildenhus, 120, U.S. 1.) Ce principe
n’est pas contraire, mais bien corrélatif au principe posé par de
nombreux arrêts de tribunaux internes, selon lequel le droit inter-
national doit être considéré comme faisant partie du droit du pays
et, en tant que tel, administré par ses tribunaux dans les cas où
il est applicable, et selon lequel la législation interne ne doit pas être
interprétée de façon à violer le droit international si une autre
interprétation est possible (Chief Justice Marshall, Murray c/
Schooner Charming Betsey (1804), 2 Cranch, 64, 118; sir William
Scott, Le Louis (1817), 2 Dodson, 210, 239).

3. Le principe de la juridiction absolue et exclusive dans les
limites du territoire national s’applique aux étrangers comme aux
citoyens ou habitants du pays; et l’étranger ne peut revendiquer
d’être soustrait à l’exercice de cette juridiction, sauf dans la mesure
où il pourrait démontrer : 1° qu’en raison d’une immunité spéciale,
il n’est pas soumis à l’application de la législation locale ; ou 2° que
la législation locale n’est pas conforme au droit international. Le
fait que l’accusé est un étranger ne saurait donner naissance à
une présomption d’immunité.

4. Conformément au principe de l'égalité des États indépendants,
toutes nations ont un droit égal à faire usage, d’une façon ininter-
rompue, pour leur navigation, des parties de l’océan qui n’appar-
tiennent à personne ; et aucun État n’est autorisé à intervenir
dans le trafic maritime d’un autre en haute mer, en temps de paix,
sauf le cas de piraterie du droit des gens ou dans certains cas
extraordinaires de légitime défense (Le Louis (1817), 2 Dodson,
210, 243-244).

5. Il est universellement admis qu’un navire en haute mer doit,
au point de vue de la compétence judiciaire, être considéré comme
une partie du territoire du pays duquel il ressortit. Et il n’y a rien,
ni dans le droit, ni dans la nature de la chose, qui indique que, dans
le cas de préjudice causé à la personne ou aux biens à bord d’un
navire en haute mer, ce principe s'applique autrement que sur
terre.

L'application du principe de juridiction absolue et exclusive
sur terre n'empêche pas qu’un État puisse punir un acte commis
sur son propre territoire par un individu qui, au moment de l’acte,
se trouvait dans un autre État. L’on peut dire qu'aujourd'hui
il n’y a pas de pays fondé sur l’ordre juridique dont la jurisprudence
70 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

ne reconnaisse pas un semblable droit de punir. La France, de
par son propre Code, affirme en termes généraux et indéterminés
son droit de punir des étrangers qui, hors de France, ont commis
un crime menaçant la «sécurité » de l’État. Il pourrait facilement
se trouver dans la pratique que cette prétention dépassat de beau-
coup la revendication en matière de compétence d’un État qui
prétend punir les crimes perpétrés ou consommés à bord de ses
navires en haute mer par des individus qui ne se trouvent pas à bord
de ces navires. En outre, il est évident que, si cette dernière reven-
dication n’était pas admise, le principe de territorialité, lorsqu'il
s'applique aux navires en haute mer, jouerait au seul bénéfice
du navire par lequel ou par le moyen duquel le crime a été commis
et que, si la Cour sanctionnait cette manière de voir, non seulement
elle donnerait un effet unilatéral au principe de territorialité, mais
encore elle imposerait à son application en mer des limites auxquelles
il n’est pas astreint sur terre.

Rien ne démontre que les nations aient jamais admis cette
manière de voir ; au contraire, dans le cas de ce qui est connu sous
le nom de piraterie du droit des gens, il a été concédé une compétence
universelle, en vertu de laquelle toute personne inculpée d’avoir
commis cé délit peut être jugée et punie par tout pays sous la
juridiction duquel elle vient à se trouver. Je dis : piraterie du droit
des gens, parce que le droit interne de plus d’un Etat dénomme
piraterie et punit comme telle de nombreux actes qui ne cons-
tituent pas la piraterie du droit des gens et pour lesquels, en con-
séquence, il n'existe pas de compétence universelle permettant
une répression par tous les pays.

La piraterie du droit des gens, envisagée au point de vue de la
compétence, est sui generis. Bien qu'il y ait des législations qui en
prévoient ja répression, elle est une infraction au droit des gens ;
et, étant donné que le théâtre des opérations du pirate est la haute
mer, où le droit ou le devoir d’assurer l’ordre public n'appartient
à aucun pays, il est traité comme un individu hors la loi, comme
l'ennemi du genre humain — hostis humani generis — que tout
pays, dans l'intérêt de tous, peut saisir et punir. La définition que
donne Wheaton de la piraterie du droit des gens est : meurtré ou
pillage commis en, haute mer par des personnes agissant en défi
de tout droit et n’admettant allégeance à aucun pavillon. (Wheaton’s
Elements, Dana’s ed., 193 ef seg.) Dana, 193, note 83, commen-
tant cette définition, remarque que les tentatives de définition de
71 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

«piraterie » ne sont pas satisfaisantes, les unes étant trop larges,
les autres trop étroites ; mais que ce délit ne peut pas être étendu
jusqu’à comprendre «tout acte de pillage ou de violence .... du
seul fait qu’il a été commis en haute mer», puisque, étant donné
qu’il n’est pas de crime qui ne puisse être commis en haute mer,
«la piraterie, de ce fait, pourrait être étendue au Code pénal tout
entier». Hall dit que tous actes de piraterie du droit des gens
ont un élément commun, savoir qu'ils «sont commis dans des.
conditions qui rendent impossible ou injuste d’en tenir responsable
un État quelconque»; qu’un pirate, «soit n'appartient à aucun
État ou à aucune société politiquement organisée, soit, par la
nature de son acte, a montré son intention et son pouvoir de répu-
dier l'autorité de l'État auquel il serait normalement soumis » ;
que «le trait distinctif » de la piraterie apparaissant être «l’indé-
pendance de toute autorité d'État ou autre autorité équivalente
ou la répudiation de pareille autorité », elle ne se borne pas à « des
déprédations ou des actes de violence commis animo furandi», mais
que, pour être satisfaisante, une définition « doit expressément exclure
tout acte en vertu duquel l'autorité d’un Etat ou d’une autre société
politique n’est pas ouvertement ou implicitement répudiée». (Hall,
International Law, 8% éd. (1924), paragraphe 81, pp. 310-311.)

Il est important de se rappeler ces opinions d’auteurs éminents
quant à la nature essentielle de la piraterie du droit des gens,
notamment en raison de ce que les pays ont manifesté la plus vive
répugnance à toute extension de la définition de ce délit, car il
entraîne avec lui, non seulement le principe de compétence uni-
verselle, mais également le droit de visite en haute mer en temps
de paix. Pour les besoins de la protection des navires en haute mer,
il faut, par conséquent, avoir recours à une interprétation et à une
application raisonnables et justes du principe de la territorialité
des navires.

L'affaire John Anderson, considérée comme touchant ce principe,
a été citée et discutée au cours de l’instance. I] appert qu’Anderson,
simple matelot sur le bateau américain C. O. Whitmore, en 1870, tua
le premier lieutenant alors que le bateau était en mer, en provenance
de New-York et à destination de Calcutta. A l’arrivée du bateau à
Calcutta, le consul général américain tenta de faire arrêter le
coupable dans le dessein de le renvoyer aux États-Unis pour y être
jugé, mais les autorités locales revendiquèrent la compétence
de connaître du crime en invoquant qu’Anderson était un sujet
72 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

britannique. Lorsqu'il fut avisé de ce fait, le secrétaire d'État des
États-Unis, afin que, comme il l’a dit, l'affaire ne puisse constituer
«un précédent », donna pour instructions à la Légation des États-
Unis à Londres d’appeler l’attention sur ce qu'il déclarait être le
principe « universellement reconnu » selon lequel, puisqu’un navire
de commerce en haute mer se trouve dans le champ d’application de
la juridiction du pays dont il ressortit, ce sont les tribunaux
de ce pays qui ont «compétence exclusive» pour connaitre des
crimes de droit commun commis à son bord en haute mer; la
Légation des Etats-Unis devait, en outre, faire remarquer que
la «nationalité de l’accusé» ne pouvait pas plus toucher la
question de compétence que si le crime avait été commis « dans
les limites géographiques du territoire » de la nation dont les lois
avaient été violées. En rédigeant ces déclarations ou peut-étre
plutôt en les signant, l’on a évidemment oublié que, dans une
certaine mesure, toute nation punit ses propres citoyens pour crimes
perpétrés à l’intérieur des limites géographiques d’autres Etats,
et que les États-Unis eux-mêmes admettent ce droit et l’exercent ;
et il n’est pas étonnant que le Gouvernement britannique, dans sa
réponse, ait rappelé ce fait. Quoi qu'il en soit, il fut avéré plus tard
que les autorités coloniales de Calcutta, en maintenant que la Haute
Cour de ce lieu était compétente en l’espèce, avaient mal interprété
le statut impérial qu’elles invoquaient, et il en résulta que le Gouver-
‘nement britannique, agissant sur l'avis des Law Officers dela
Couronne, à cet effet que la procédure était nulle, exprima son
regret que l’on ait mal à propos refusé l’extradition de l’inculpé
et déclara qu’il n’avait pas intention de «mettre en question la
juridiction des États-Unis dans ce cas ou dans tout autre cas analo-
gue». (Foreign Relations of the United States, 1879, pp. 435, 430;
1880, p. 481; cité dans Moore, Digest of International Law, I,
PP. 932-935. Voir aussi Foreign Relations, 1887, pp. 754, 770, 770.)
Tl est évident que cette affaire montre simplement que le fait que le
délinquant, d'une part, et le lieu du délit, de l’autre, ressortissent de
nations différentes, peut donner lieu à une double compétence. Ce
fait est pleinement reconnu par le droit international et n’influe
pas quant au fond sur l’affaire soumise à la Cour.

En examinant l’affaire dont la Cour est saisie, il faut faire observer
que la question de savoir quel est le tribunal compétent en cas de
meurtre ou d’homicide, lorsque l’acte d’homicide se produit dans un
lieu ou pays et que la victime est morte dans un autre lieu ou pays,
73 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

a donné lieu à-un grand débat et que l’on y a répondu différemment
à des époques différentes, aussi dans le même pays. À une certaine
époque, on a prétendu en Angleterre que si un coup avait été porté
sur une personne dans un comté donné et que la mort de cette
personne avait lieu dans un autre comté, le délinquant ne pouvait
être jugé dans aucun des deux. Ce résultat ineffectif était dû aux
méthodes de procédure suivies, qui faisaient que le grand jury ne
pouvait connaître que des faits qui s'étaient produits dans le
comté de son ressort ; afin de remédier à cette imperfection, fut
promulgué le Statute of 2 and 3 Edw. VI, c. 24, A. D. 1549, qui
permettait de juger l’auteur du crime dans l’un ou l’autre des comtés,
Le point de savoir si, lorsqu'il s’agit de pays différents et qu’un
coup est porté dans un pays et la mort survient dans un autre, les
deux ou l’un d’entre eux seulement peuvent juger l'individu accusé de
meurtre ou d’homicide, selon le cas, a été tranché de façon différente
par les diverses juridictions, la décision dépendant de la manière
dont le tribunal envisage les rapports entre le fait du décès et le
fait de l’infliction du dommage. Mais il paraît maintenant univer-
sellement admis que lorsqu'un crime a été commis dans le champ
d’application territoriale de la juridiction d’un Etat et qu’il est le
résultat direct de l’acte d’un individu qui se trouve, au moment de
Vacte, à l'étranger, le droit international, en partant du principe
de la présence fictive du délinquant au lieu où se sont fait sentir
les conséquences de son acte, n’interdit pas audit Etat de poursuivre
le délinquant au cas où il viendrait à pénétrer dans le champ
d'application territoriale de sa juridiction.

Cette question, dans son application aux navires de diverses natio-
nalités en mer libre, a été longuement discutée en 1877 par les juges
dans l'affaire de la Reine c/Keyn, L. R. 2 Exch. Div. 63, généralement
connue sous le nom d'affaire du Franconia ; mais, avant d'examiner
cette affaire, et d’autres décisions judiciaires qui ont trait au point
litigieux, je désire faire une observation quant à la situation et à
la portée des décisions des tribunaux internes ou nationaux dans la
jurisprudence internationale. Le Statut de Ia Cour (article 38),
après avoir stipulé que la Cour applique 1° les conventions inter-
nationales, soit générales, soit spéciales, établissant des règles
expressément reconnues par les États en litige; 2° la coutume
internationale comme preuve d’une pratique générale acceptée
comme étant le droit ; 3° les principes généraux de droit reconnus
par les nations civilisées, dispose que la Cour applique, en outre,
74 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

4° «les décisions judiciaires et la doctrine des publicistes les plus
qualifiés » comme «moyen auxiliaire pour la détermination des
règles de droit». Ces principes directeurs ne font qu’exprimer la
règle bien établie que les tribunaux internationaux, qu'ils soient
permanents ou temporaires, lorsqu'ils statuent entre deux États
indépendants, ne doivent pas considérer les jugements des tribu-
naux d’un État quelconque portant sur des questions de droit
international comme faisant loi pour d’autres États, mais, tout en
reconnaissant auxdits jugements la valeur due à l'opinion d’un
certain pays judiciairement exprimée, les tribunaux internationaux
ne doivent les appliquer à titre de précédent que dans la mesure
où ils se trouveraient être en harmonie avec le droit international
comme étant le droit commun à tous les pays.

En l'affaire du Franconia, le capitaine du vapeur allemand
portant ce nom a été condamné pour homicide par un tribunal
criminel anglais, pour avoir, par sa négligence, coulé le navire anglais
Sivathclyde en mer libre mais à moins de trois milles marins de terre,
d’où est résultée la mort par submersion d’un certain nombre de
personnes à bord de ce dernier bateau. L'affaire fut alors portée
devant la Court for Crown Cases Reserved. Dans ce tribunal, divers
points furent discutés, maïs il n’est nécessaire ici que d’en mentionner
deux ; l’un, que l’on pourrait appeler le point principal, était de
savoir si le délit commis dans la zone des trois milles pouvait être
puni en vertu du droit anglais d’alors; et à cette question le tribunal,
constitué par treize juges, donna à la faible majorité de sept contre
six une réponse négative. À la suite de cette conclusion, il faut admet-
tre que le principe, dès longtemps établi et auquel sont associés les
grands noms de Holt, Hardwicke et Mansfield, selon lequel le droit
international dans toute son étendue fait partie du droit anglais
(Triquet c/ Bath (1764), 3 Burrows, 1478; Emperor of Austria c/
Day et Kossuth (1861), 2 Giffard, 628), a été temporairement
écarté, alors que les régles de législation interne régissant la com-
pétence en matière criminelle reçurent une application purement
technique. La surprise et même l’appréhension avec lesquelles la
magistrature et le public reçurent le jugement, furent exprimées
par lord Cairns qui, alors, occupait le poste éminent de lord-chance-

‘lier et qui, en présentant à la Chambre des Lords le projet
de loi qui fut promulgué sous le titre de Territorial Waters
Jurisdiction Act, 1878, et qui rétablit le droit tel qu'il avait
été antérieurement compris, déclara que, bien que «de prime
75 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

abord » la question parût être, et sans doute était une question
de droit, «il pensait plutôt que ce dont il s'agissait, c'était ce que
l'on avait appelé la première loi de la nature — la loi de con:erva-
tion » ; et tout en remarquant que, n’eût été le cas du Franconia,
il eût «a peine été nécessaire de retenir Leurs Seigneuries par des
commentaires quelconques», il déclara qu’il eût été bon «dans
l'intérêt de la loi » qu’etit été porté à l'attention du tribunal le fait
que, par une ordonnance publiée en 1848, en vertu du Customs
Regulations Act de cette année, il avait été déclaré que les limites
du port de Douvres s’étendaient à trois milles en mer, couvrant
ainsi les eaux où le Strathclyde avait été coulé. Lord Selborne,
ancien lord-chancelier, qui partageait l’opinion de lord Cairns,
déclara qu'avant d’avoir lu le jugement en question « il ne supposait
pas qu’il y eût quelque doute parmi les juristes » quant à l'existence
du droit de souveraineté sur les eaux territoriales (Hansard, Dé-
bats parlementaires, vol. 237, 3me série, pp. 1601-1616). En fait,
après une étude approfondie de l'affaire, il est difficile d'éviter de
conclure que le vote de la majorité était dans une grande mesure
déterminé par une opinion de quatre-vingt pages de sir Alexander
Cockburn, alors Chief Justice of the King’s Bench, opinion éner-
gique mais composite et quelque peu torrentielle, dont il fut
nécessaire de calmer l’effet perturbateur afin que le cours
majestueux du droit commun, uni au droit international, püût
reprendre son flot égal et accoutumé. C’est ce que fit l’Acé of
Parliament ci-dessus mentionné, qui déclara que la juridiction
de Sa Majesté «en droit» non seulement s'étend, mais «s'est
toujours étendue» sur les eaux côtières. et rend applicable le
droit criminel anglais à tout délit commis en mer libre en deçà
d’une lieue marine, mesurée à partir du rivage à la laisse des basses
eaux. |

La réponse de la majorité déniant la compétence sur les eaux
territoriales, conduisit à la discussion subsidiaire de la question
de savoir si, bien que le droit britannique en tant que tel ne pit
s'appliquer aux navires étrangers en mer libre dans la zone de
trois milles, les tribunaux anglais ne pourraient pas, toutefois,
maintenir la condamnation pour le motif que le délit devait être
considéré comme ayant été commis à bord d’un navire britannique
et, en conséquence, dans le champ d’application territoriale de la
juridiction britannique. L'examen des avis des juges sur ce point,
pour autant qu’ils en ont exprimé un, montre qu’on ferait fausse
76 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE -

route en se bornant à compter simplement les voix et, considérant
à la fois leurs motifs et leurs conclusions, que lesdites conclusions
eussent été différentes si les juges avaient alors appliqué certains
principes de droit qui sont maintenant définitivement établis en
Angleterre. |

Sur le point subsidiairement discuté, sir Robert Phillimore fut
d'avis que, la collision ayant été causée par la «négligence» du
défendeur, le fait qui avait causé la mort «n’était pas son fait et
n'était pas non plus une conséquence immédiate ou directe de son
fait », et que, étant donné « qu’il n’avait jamais quitté le bord de
son propre navire », ou qu’il n'avait jamais «envoyé de projectile
de son bord à bord de l’autre navire, ni en intention ni en fait», il
ne pouvait pas être « considéré comme ayant été à bord du navire
britannique ». Si le délit avait été intentionnellement commis à
bord du navire britannique, les termes employés par le savant juge
et son raisonnement permettent d'arriver à la conclusion qu'il se
serait prononcé en faveur de la condamnation. Lindley, J., tout
en citant l'affaire États-Unis c/ Davis, 2 Sumner 482 — où, dans
un cas d’homicide, le juge Story, de la Cour suprême des États-
Unis, maintint qu’un délit avait été commis à bord du navire où
Pacte ayant causé la mort avait produit ses effets —, déclara que «ce
point n’emportait pas sa conviction », mais qu'il préférait fonder
son opinion sur « le terrain plus large » de la juridiction sur les eaux
territoriales et sur le fait que « toute personne, anglaise ou étrangère,
qui navigue imprudemment dans ces eaux et qui, en conséquence,
cause le décès d’autres personnes », est punissable en vertu du droit
anglais. .

Denman, J., citant comme «conforme au bon sens et aux sains
principes du droit» l'affaire Coombes, 1 Lea Cr. C. 388 — où il
est dit que le fait, pour un individu situé sur le rivage, de tirer des
coups de feu sur une autre personne en mer et qui meurt à bord
d’un navire, est de la compétence de l’amirauté —, déclara qu'il
ne voyait pas de distinction de principe en ce qui concerne un acte
ayant causé mort d'hommes selon qu'il avait été délibérément
commis ou selon qu'il était dû à l’imprudence ; et que le défendeur,
en dirigeant son navire «de façon que sa proue pénétrât dans le
Strathclyde» et y fit une déchirure à travers laquelle l’eau s’engouffra,
commit « un acte de négligence survenu dans le domaine de la juri-
diction britannique»; et il déclara se sentir obligé d’être tout à
fait clair sur ce point, car «ledit point était de la plus grande
77 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

importance pour la sécurité des marins britanniques et des personnes
de toutes nationalités naviguant à bord des navires britanniques
et qui, de ce fait, étaient fondées à être protégées par nos lois, et
cela dans le monde entier ». Lord Coleridge, Chief Justice of the
Common Pleas, déclara qu'il était du même avis « quoique avec
quelque doute». Invoquant l'affaire de la Reine c/ Armstrong,
13 Cox Cr. C. 184, il estima que l'affaire serait claire s’il y avait eu
meurtre ; mais il pensa que «la même règle devrait s'appliquer à
Vhomicide comme au meurtre » et que, sur ce point, « la condamna-
tion était juste et devait être confirmée ». Grove, J. — étant arrivé
à la conclusion que le délit « bien que commis par un étranger sur un
navire étranger » avait été «commis hors du navire sur un sujet
britannique qui se trouvait dans un lieu où la Reine garantit l’ordre
public (in the Queen's peace) dans la zone de trois milles », les tribu-
naux anglais étaient compétents — déclara qu'il n’était pas néces-
saire pour lui de donner une opinion sur le point de savoir si le
délit avait été « commis à bord d’un navire britannique ». Amphlett,
J., qui était également en faveur de la condamnation pour le motif
qu’il y avait juridiction dans la zone de trois milles, déclara qu’il
ne pouvait «trouver aucun précédent pour soutenir qu’un Etat
pouvait punir un étranger qui, au moment où l'infraction fut
commise, ne se trouvait pas sur son territoire et ne se trouvait pas,
par conséquent, en rapport d’allégeance » ; partant, il déclara que,
«bien qu'avec quelque doute », il était arrivé à la conclusion que
«un étranger, qui a commis un délit à un moment où il se trouvait
de facto hors du territoire anglais », ne peut pas être «rendu justiciable
du droit anglais». Brett, J. A., opina que, pour autant qu'il s’agis-
sait des deux navires, le délit « n’avait été commis à bord d’aucun
d'eux », et que « en conséquence, il n’y avait pas juridiction à l’égard
d’une infraction caractérisée commise sur le navire britannique ».
Bramwell, J., se plaçant à un point de vue purement aqueux,
déclara que, la mort résultant d'un acte illicite perpétré sur un
bateau prussien, «ayant eu lieu dans l’eau », l'on ne pouvait dire
qu'elle s'était produite sur un navire britannique. Kelly, C. B.,
déclarant que «l’on ne pouvait trouver dans l’histoire du monde
depuis le commencement des temps... un seul cas» où un pays ait
exercé «sa juridiction au criminel sur les navires d’autres pays
passant en mer (sans jeter ancre ou stopper), venant d’un port
étranger et à destination d’un autre port étranger », maintint que,
à son avis, le droit d'arrêter et de juger le défendeur en Angleterre
78 ARRÊT .N° 9. — OPINION DISSIDENTE DE M. MOORE

«n'existait pas plus que le droit d’arrêter ou de juger en Angleterre
un étranger quelconque pour un acte commis dans son propre
pays .... dans le cas où cet acte se trouverait être un délit puni
par le droit anglais». D’un autre côté, sir Alexander Cockburn, à
l’avis duquel Pollock B. et Field J., se rangèrent, se fondait, en
somme comme Bramwell, J., pour déclarer que la condamnation ne
pouvait être maintenue, sur le motif que si, au moment du
délit, le défendeur «ne se trouvait pas en territoire britannique
ou à bord d’un navire britannique, il ne pouvait, en l’absence
de législation expresse, être en bonne justice jugé en vertu
du droit anglais». Il mit également en question le droit pour
le Gouvernement britannique, en droit international, de promul-
guer pareille législation relative à la mer libre, même dans
la zone de trois milles. Néanmoins, il déclara que «si le défen-
deur avait intentionnellement abordé le Strathclyde», il aurait
été prêt, en se fondant sur le principe posé dans l’affaire Coom-
bes, « à maintenir que la mort de la victime était le fait du prévenu
au lieu où se produisit le décès et, en conséquence, que le délit
avait été commis à bord du navire anglais ». « C’est une chose toute
différente — maintint-il et qui se prête à un doute sérieux »
de savoir si ce principe s’applique lorsque, « par négligence, un
bateau en coule un autre ». Mais il voyait une difficulté plus grande
dans le fait que le défendeur, au moment du délit, se trouvait,
non à bord du navire anglais, mais à bord d’un navire étranger,
et que l'individu qui, dans le ressort d’une juridiction déterminée,
se rend coupable d’une infraction continue qui se prolonge dans le
ressort d’une autre juridiction, «ne peut, au même moment, se
trouver dans le ressort de l’une et de l’autre». La protection et
V« allégeance » étant, comme il le dit, deux notions « corrélatives »,
il déclara qu’à son avis un étranger ne peut être justiciable des
tribunaux britanniques que pour les actes qu’il a commis à un mo-
ment où il se trouvait «dans le champ d’application de la législa-
tion anglaise». En conséquence, il désapprouva et rejeta comme
«remarquable par son raisonnement relâché et ses digressions oiseu-
ses sur le droit naturel », la décision de l’importante affaire améri-
caine de Adams c/ The People, x Comstock (N. Y.) 173, où un
citoyen de l'État d’Ohio, qui, agissant par le moyen d’un agent
innocent, avait obtenu, par des allégations frauduleuses, de l'argent
dans l’État de New-York, fut considéré avoir commis le délit dans
ce dernier État ; et, ayant été trouvé, il fut arrété, jugé et puni.

 
79 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

Le juge Lush «était entièrement d'accord » avec les conclusions
et, «dans l’ensemble, avec les motifs » du Lord Chief Justice ; mais
il était en désaccord avec les doutes qui avaient été exprimés
quant au pouvoir pour le Parlement de légiférer comme il l’enten-
dait sur les eaux territoriales sans violer le droit international.
Mais aucun des savants juges n’a mis en doute — ils l'ont bien
au contraire fortement souligné — le principe de l’applicabilité
pleine et égale du droit national sur tout navire en haute mer pour
les besoins de la localisation du délit.

Le principe posé dans l'affaire Adams c/ The People est mainte-
nant reconnu d’une façon définitive et établi en droit anglais. Le
premier pas dans cette direction fut fait en 1884, dans le cas d’un

individu qui avait écrit des lettres contenant des allégations
frauduleuses et les avait expédiées de Southampton en Angle-
terre à certains commerçants en Allemagne, et qui par ces alléga-
tions avait induit ces commerçants à se dessaisir des marchandises
qui furent livrées, à la disposition du prisonnier, les unes en divers
endroits d'Allemagne et les autres en divers endroits d'Angleterre. Il
fut allégué au nom du prisonnier, 1° que le délit avait été commis en
Angleterre, puisque c'était là que les lettres avaient été mises à la
poste, et, 2°, que le préambule du traité d’extradition entre la
Grande-Bretagne et l'Allemagne mentionnant les individus qui
voulaient fuir la justice (fugitives from justice), l’on ne pouvait
dire que le prisonnier s'était enfui d'Allemagne, puisqu'il avait
commis son crime en Angleterre et n’avait pas été en Allemagne.
Cependant, le tribunal jugea à l’unanimité — quoique avec quelques
hésitations de la part d’un des juges sur le second point — que le
délit avait été commis en Allemagne et que le prisonnier avait fui
la justice (fugitive from justice) au sens de la définition donnée
par l’article 26 de la loi sur l’extradition de 1870 et par le traité
(Reg. c/ Nillins, 1884, 53, L. J. 157). Cette décision, peut-être
parce qu’elle surprit, fut assez sévérement critiquée (Clarke, sur
Y Extradition, 3™° édition, p. 225); mais elle fut affirmée à nouveau
et appliquée, il y a seulement quatre ans, dans une autre affaire
où le prisonnier était inculpé d’avoir obtenu de Suisse des mar-
-chandises par allégations frauduleuses, lesdites allégations ayant
_ été faites en Suisse par un associé nanti d’une procuration du
prisonnier en Angleterre. Le prisonnier ne se trouvait pas en Suisse
au moment où furent faites les allégations frauduleuses. Il n’y était
pas non plus allé depuis. Il fut arrêté en Angleterre. L'affaire fut
80 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

jugée par lord Hewart, Lord Chief Justice, et par les juges
Avory et Sankey. Le Lord Chief Justice, après avoir exprimé
l’opinion que les termes du traité et de la loi «s’appliqueraient, que
l'individu ait été présent dans l’autre pays, ou non, du moment
qu'il y avait commis le crime », déclara : « Mon opinion ne diffère
en rien de la décision en l'affaire de la Reine c/ Nillins. » Le juge
Avory dit : « Je crois que nous sommes liés par l'affaire de la Reine
c/ Nillins, mais, en tout cas, je suis prêt à l’appliquer nonobstant
la critique dont elle fut l’objet.» Le juge Sankey fut du même
avis et dit: « Je crois que nous sommes liés par cette décision et,”
de plus, à mon avis, elle est correcte. »

Si le principe posé dans l'affaire Adams c/ The People, et établi
depuis en Angleterre dans l'affaire R. c/ Nillins et R. c/ Godfrey,
y avait été reconnu avant 1877, il y aurait lieu de conclure que,
dans l'affaire de la Reine c/ Keyn, il y eût eu une majorité considé-
rable en faveur de la compétence dans le cas de mort à la suite d’une
collision intentionnelle, et probablement aussi dans le cas de mort à
la suite d’une collision due à une négligence criminelle. À propos des
doutes exprimés par quelques-uns des juges en l'affaire de la Reine
c/ Keyn, sur le point de savoir si un navire peut véritablement
être considéré comme l'instrument au moyen duquel une infrac-
tion est commise, il y a lieu d’observer que le Territorial Waters
Jurisdiction Act, dans sa définition de « délit » commis par un :
«individu», comprend expressément un acte «commis à bord.
ou par le moyen d'un navire étranger » et précise que le sens du
mot «délit » comprend «tout acte, toute négligence ou toute omission
de nature telle que, s’il se fût produit dans un des comtés anglais,
il eût été punissable à la suite d’une mise en accusation conforme
au droit anglais en vigueur au moment considéré ».

Le fait que ce principe comprend non seulement les actes directe-
ment commis par le moyen du navire lui-même, mais également les
actes commis par le moyen de canots appartenant au navire, a été
nettement admis par le Gouvernement britannique dans l'affaire
bien connue du schooner de la Colombie britannique Araunah : ce
navire fut saisi par les autorités russes en 1888 hors des eaux territo-
riales, pour avoir, dans lesdites eaux, chassé des phoques sans auto-
risation. Le schooner fut saisi, probablement à cinq ou six milles de
la terre la plus proche, par un vapeur appartenant à l'Alaska
Commercial Company, corporation américaine, mais naviguant
sous pavillon russe et ayant à bord le superintendant des îles
8x ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

Commander ; le navire fut remorqué, avec ses officiers et son équi-
page, à Petropaulovsk ; ils y furent condamnés pour le motif que,
même si le bateau ne s’était pas lui-même trouvé dans les eaux terri-
toriales russes, son équipage y chassait cependant des phoques par le
moyen de ses canots qui furent trouvés en train de pêcher dans
lesdites eaux. Lord Salisbury, alors secrétaire aux Affaires étrangè-
res, après avoir consulté les Law Officers de la Couronne, donna pour
instructions à l'ambassadeur britannique à Saint-Pétersbourg que
le Gouvernement de Sa Majesté était d'avis que «même sil’ Avaunah,
au moment de sa saisie, se trouvait hors de la limite de trois milles,
le fait que, par le moyen de ses bateaux, il péchait dans les eaux
territoriales russes sans la licence prescrite, autorisait sa saisie et sa
confiscation, conformément aux dispositions du droit interne
réglementant l'usage de ces eaux », et qu'il n’avait pas l'intention,
sauf nouvel avis, « d’adresser d’autres représentations au Gouver-
nement russe en ce qui concerne l'affaire » (Papiers d’État, vol. 82,
pp. 1043-1059). Ce précédent fut ultérieurement appliqué dans des
cas semblables. (Parliamentary Paper, Russia, n° 3, 1893.)

Pour en revenir aux limites à la compétence que l’on tente de
fonder sur une distinction entre un meurtre et un homicide, je
citerai une décision importante et pertinente qui, bien qu’elle ait
été donnée il y a près de soixante ans, n’a pas été contestée dans le
domaine international. C’est l'affaire Commonwealth c/ Macloon et
al., 101 Mass. 1, tranchée par la Supreme Judicial Court de Mas-
sachusetts en 1869. En l'espèce, les défendeurs, dont l’un. était
citoyen de l’État du Maine et l’autre sujet anglais, avaient été
condamnés pour homicide par la Cour suprême du comté de Suffolk
(Massachusetts), la victime étant morte dans ce comté des suites
des blessures qui lui avaient été infligées par les défendeurs sur un
navire de commerce britannique en haute mer. Les défendeurs
furent jugés et condamnés en vertu d’une loi du Massachusetts, qui
stipule que «si sont infligés soit une blessure mortelle, soit d’autres
violences ou outrages, ou si du poison est administré, soit en haute
mer soit sur un territoire à l’intérieur ou à l'extérieur des limites de
cet État, et s’il en résulte mort d’hommes dans un comté quelconque
de l’État, ce délit sera poursuivi et puni dans le comté où la mort
s’est produite ». (Gen. Stats., c. 171, par. 10.) La décision de la
Supreme Judicial Court fut prononcée par le juge Gray, qui fut plus
tard juge à la Cour suprême des États-Unis et qui, parlant au nom
de la Cour, déclara que la question principale de l'affaire était «celle
82 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

de compétence qui touche au pouvoir souverain pour l'État de juger
les assassins de ceux qui meurent à l’intérieur de ses frontières ».
L'on ne prétend pas, dit-il, qu’un étranger puisse être puni en
Massachusetts pour un délit qu’il a commis ailleurs ; mais le tribunal
était d’avis que, lorsqu'un coup mortel est porté hors de l’État,
et que la mort qui en résulte survient dans l'État, le délinquant a
commis le crime dans l’État. En outre, il dit : « L’homicide consiste
dans le fait qu’un être humain prive illégalement un autre être
humain de la vie de telle façon que ce dernier meure dans l’an et jour
à dater de la blessure mortelle. S'il y a intention criminelle, soit en
fait, soit par présomption légale, il s’agit d’un meurtre ; sinon,
c’est un homicide... . C’est l'intention illégale avec laquelle est faite
la blessure ou est administré le poison qui détermine et qualifie l'acte
jusqu’à son résultat final. Aucun repentir ou changement de dessein,
après que la blessure a été infligée ou après la mise en mouvement de
la force par laquelle elle a été infligée, n’excusera le criminel. Si
son acte illicite est la cause de la blessure mortelle, sa présence
personnelle lorsque la blessure a commencé à se faire sentir, lorsque
ses effets se sont continués ou lorsque son résultat s’est produit,
n’est pas essentiellé. »

En réalité, l’opinion selon laquelle la compétence des tribunaux
nationaux, dans le cas d’un étranger qui n’est pas présent en per-
sonne, dépend de l’intention qu'a le délinquant de commettre le
délit dans le ressort desdits tribunaux, est contraire à la juris-
prudence, est périmée et est manifestement erronée dans le cas
d’homicide comme dans tous autres cas. Dans le cas d’homicide
criminel, ]’élément d’intention influe sur la question de importance
du délit et de la peine à y appliquer, plutôt que sur la question du
lieu où l’on doit considérér que le délit a été commis. L’homicide,
comme on l’a bien dit, peut être à un cheveu du meurtre ; il peut
y avoir là une question subtile et difficile, dont la solution dépend
de la présence ou de l’absence de préméditation criminelle, de
considérations d’imprudence, de négligence lourde ou légère, qui,
toutes, affectent la qualité de l’acte, mais non le lieu où il doit être
considéré comme ayant été perpétré. Il est notoire qu’en common
law une personne inculpée pour un certain délit peut être condam-
née pour un délit proche mais de nature moins grave, si les termes
dé l’acte d’inculpation sont assez larges pour comprendre également
ce dernier ; c’est ainsi qu'une personne inculpée pour meurtre peut
être condamnée pour homicide (Halsbury’s Laws of England
83 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

(1909), vol. 9, p. 971, citant Mackalley’s case (1611), 9 Coke’s
Reports, 65 a., 67 6.) Et cependant, si l’on se base sur la théorie
selon laquelle la compétence dépend plutôt de l'intention du délin-
quant quant au lieu où son acte doit produire ses effets, que du
résultat direct de son activité délictuelle, un individu qui, tirant un
coup de feu au travers d’une frontière, a tué quelqu'un, pourrait,
bien qu’à bon droit inculpé de meurtre au lieu où le coup de feu a
produit ses effets, se trouver être valablement acquitté pour des
raisons de compétence, si Le jury concluait que le fait qui a causé la
mort était dû à la négligence. Une telle théorie conduirait à d’autres
conséquences étonnantes. Par exemple, une personne qui aurait
placé une machine infernale dans la poche ou dans l’automobile
d’une personne qu’elle veut blesser, ne serait pas punissable au
lieu où les blessures se sont produites, si sa victime, avant
l'explosion, avait franchi, d’une façon inattendue, une frontière
internationale. Il y a lieu de mentionner que le capitaine del’Ayau-
nah a allégué, pour se disculper, que les canots avaient sans inten-
tion été poussés par le courant dans les eaux territoriales russes
pendant un brouillard. Il se peut que le Gouvernement britannique
ne l’ait pas cru, mais, si l’on avait fait crédit à son assertion, il est
trés improbable que ce Gouvernement etit avancé la thése que le
schooner ne pouvait étre capturé parce que ses canots péchaient
par négligence dans les eaux russes.

L'affaire du Costa Rica Packet, que l’on a invoquée avec insis-
tance à l’appui de la prétention de compétence exclusive de la part
du pays auquel appartient le navire délinquant, paraît, à l'examen,
ne fournir aucun précédent en faveur de cette thèse. Le Costa
Rica Packet, baleinier britannique du port de Sydney (New South
Wales), aperçut, lorsqu'il se trouvait environ à 30 milles de la terre
la plus proche, ce qui au premier abord parut être un tronc, mais
que l’on reconnut plus tard être une pirogue (bateau des indigènes
malais) remplie d’eau et délaissée, jaugeant environ une tonne. Deux
canots furent mis à la mer et, des marchandises ayant été trouvées
sur la pirogue, elle fut prise en remorque et amenée au navire ; et
dix caisses de genièvre, trois caisses d’eau-de-vie et un bidon de
pétrole furent transportés de la pirogue sur le pont du Costa Rica
Packet. La pirogue fut alors rejetée à la mer, n’étant d’aucune valeur.
Le genièvre et l’eau-de-vie étaient endommagés par l’eau de mer ;
mais l'équipage du navire, en buvant la mixture, s’enivra et bientôt
en vint aux mains. Alors, par ordre du capitaine, les alcools furent
84 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE |

jetées par-dessus bord, à l'exception d’une petite quantité que l’équi-
page cacha. Pendant les quatre années qui suivirent, le Bateau
toucha de temps à autre les ports des Indes orientales néerlandaises.
Mais, en novembre 180r, à Ternate, où le bateau avait relâché
pour s’approvisionner, le capitaine fut arrêté et envoyé à Macassar,
à 1000 milles de 1a, sous l’inculpation de vol, pour avoir capturé
la pirogue et s’être frauduleusement approprié les biens qui s’y
trouvaient. Dans le mandat d’arrêt, il était dit que la prétendue
infraction avait été commise à moins de trois milles de terre ; mais
l'instruction démontra que c'était au moins à 15 ou 20 milles. Le
capitaine fut maintenu en prison à Macassar jusqu’au 28 novembre
1897 et fut alors relâché sur intercession du gouverneur des établis-
sements des Détroits. Le Gouvernement britannique réclama des
dommages-intéréts par la voie diplomatique, et, aprés une discus-
sion prolongée, les deux Gouvernements signèrent, le 16 mai 1805,
un compromis d’arbitrage en vertu duquel ils se mirent d’accord
pour inviter le gouvernement d’une tierce Puissance a choisir
V’arbitre. Le choix fut finalement confié au Gouvernement russe qui
nomma, comme arbitre, M. F. de Martens, conseiller au ministére
des Affaires étrangéres russe. Dans sa sentence, datée du 13/25
février 1897, après avoir dit que la pirogue, lorsqu’il en fut pris
possession, non seulement «flottait à l’abandon en mer», mais
était «incontestablement en dehors de la mer territoriale des Indes
néerlandaises »; que «l’appropriation de la cargaison de ladite
pirogue... . ayant eu lieu en pleine mer n’était justiciable que des
tribunaux anglais, mais nullement des tribunaux hollandais » ;
que «même l'identité de l’épave susmentionnée et de la pirogue
réclamée par un sujet hollandais n’était nullement prouvée » ;
et que tous les documents et actes produits prouvaient « le manque
de cause sérieuse pour l’arrestation » du capitaine du Costa Rica
Packet, M. de Martens alloua des dommages et intérêts pour l’arres-
tation et la détention dudit capitaine et pour la perte qui en résul-
tait pour les armateurs, les officiers et l'équipage. Dans ses considé-
rants, l'arbitre dit également que « le droit de souveraineté de l’État
sur la mer territoriale est déterminé par la portée du canon mesurée
à partir de la laisse de basse mer » et « qu’en haute mer, même les
navires marchands constituent des portions détachées du terri-
toire de l’État dont ils portent le pavillon et, en conséquence, ne
sont justiciables des faits commis en haute mer qu'aux autorités
nationales respectives ». Quant au premier point, l’on peut faire
85 ARRÊT N° 9. —— OPINION DISSIDENTE DE M. MOORE

remarquer que la déclaration de l’arbitre en ce qui concerne l’éten-
due des eaux territoriales, si elle visait la portée d’un canon en 1897,
n'était pas conforme au droit international tel qu’il existait alors
ou tel qu’il existe maintenant. Le second point peut être accepté
comme constituant une affirmation du principe général qu'un pays
jouit d’une juridiction quasi-territoriale sur ses navires en mer ;
mais il y a également lieu de le combiner avec cet autre considérant
de l’arrêt selon lequel la pirogue, quand elle fut trouvée, était une
épave abandonnée. En droit maritime, il faut entendre par épave
un navire ou un bateau trouvé entièrement déserté ou abandonné
sur mer sans que son capitaine ou son équipage ait l'espoir d’en
recouvrer possession ou d’y retourner, que ce soit à la suite d’un
naufrage, d'un accident, d’un cas de nécessité ou d’un abandon
volontaire (Black’s Law Dictionary, 2% édition, 1910, s. v. Dere-
lict; voir, dans le même sens, Bouvier, Law Dictionary et les
exemples qui y sont cités, ainsi que le dictionnaire d'Oxford).

Abstraction faite de la question de savoir quelle est la manière
appropriée de disposer du bien trouvé à l’abandon en mer et du
droit du propriétaire dudit bien de le revendiquer contre le verse-
ment par lui du droit de sauvetage (Roi c/ Property Derelict (1825),
I Haggard’s Adm. 383), il n’est peut-être pas déraisonnable, en pre-
nant les faits tels que l’arbitre les a énoncés, de soutenir que le
principe de la territorialité et de la juridiction nationale n’aurait
pas pu être invoqué plus pour protéger la pirogue délaissée que
pour protéger le tronc d'arbre flottant pour lequel au début on
avait pris la pirogue. Mais, pour déterminer la valeur qu’il y a
lieu d'accorder aux déclarations de l’arbitre relatives à l'application
du principe de territorialité en mer, il n’est pas nécessaire de tran-
cher cette question. Soit la pirogue devait être considérée comme
propre à l’application du principe de la juridiction nationale, soit
non. Si l'arbitre a considéré que le principe était applicable, il l’a
violé en maintenant que les personnes, d’où qu’elles vinssent, qui
montèrent à bord de la pirogue, qui en prirent possession et qui
_ en transférèrent la cargaison sur un navire, en ce faisant, ne s'étaient
pas placées dans le champ d’application des lois hollandaises, et sur
ce point l’on ne saurait accepter ses conclusions comme exposant le
droit. Si, d’un autre cété, il n’a pas considéré que le principe. de
territorialité fût applicable à la pirogue, il n’y avait pas place pour
un conflit de juridiction, et sa décision ne touche. pas la question
soumise à la Cour.
86 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

J'examinerai ensuite trois affaires qui ont été débattues dans
les pièces soumises à la Cour et qui sont visées dans l'arrêt. La
première est la collision qui se produisit en 1904 entre les bateaux
Ange-Schiaffino et Gironde, et qui vint devant les tribunaux fran-
çais d'Alger. La collision se produisit à sept milles au large de la
côte algérienne ; la Gironde fut coulée et il y eut mort d'hommes. Le
Tribunal correctionnel de Bône, devant lequel les deux capitaines,
dont l’un était d’origine italienne, furent poursuivis conjointement
sous l’inculpation d’homicide par imprudence, rejeta une exception
d’incompétence fondée sur le fait que la collision avait eu lieu hors
des eaux territoriales ; cette décision fut plus tard confirmée par
la Cour des appels correctionnels d'Alger. Dans le Mémoire turc
ce cas est cité comme mettant en cause deux navires de nationalité
différente, l’un français, l’autre étranger ; mais, dans une lettre du
procureur général pres la Cour d'Alger en date du 6 mai 1927,
adressée à l'agent du Gouvernement français, il est dit que les deux
bateaux étaient français. Il n’y a donc pas lieu ici de pousser
plus loin l’examen de cette affaire (voir Mémoire turc, pp. 15 à 17,
22 et 23, citant Clunet, Journal du Droit international privé, vol. 36
(1909), p. 735 ; Contre-Mémoire français, pp. 13, 15, 42).

La seconde affaire est celle des bateaux Ortigia et Oncle-Joseph,
l’un italien et l’autre français, entre lesquels se produisit une colli-
sion en haute mer au large des côtes italiennes, en 1880. L’Oncle-
Joseph fut coulé, et beaucoup de vies furent perdues. Les survivants
de l’Oncle-Joseph, y compris le capitaine, furent embarqués sur
lV Ortigia et menés à Livourne où les deux capitaines furent conjoin-
tement poursuivis pour défaut de capacité et manque à observer les
règles de navigation. La Cour de Livourne, considérant que la
collision était due à la faute du capitaine du bateau français, le
condamna à quatre mois d'emprisonnement, deux mois de suspen-
sion de grade et au paiement de dommages-intérêts. Cette décision
fut maintenue en appel par la Cour de Florence en 1882. Ulté-
rieurement, pourtant, la Cour française d’Aix se refusa à exécuter
le jugement en France pour le motif que, le délit ayant été commis en
haute mer, le capitaine de l Oncle-Joseph n’était pas justiciable du
Tribunal de Livourne et, en outre, que l’article du Code italien
sur lequel les poursuites avaient été fondées, était exclusivement
applicable aux bateaux et aux marins italiens. Il ne paraît pas que
cette affaire ait donné lieu à un échange de vues diplomatiques
87 ARRÊT N° g. — OPINION DISSIDENTE DE M. MOORE

(voir Mémoire turc, pp. 16-17, citant Clunet, 1885, p. 287; Mémoire
français citant Clunet, 1885, p. 286, et Sirey, 1887, 2, 217; Contre-
Mémoire français, pp. 16, 21, 38).

Dans la troisième affaire, un chaland, remorqué par le vapeur
allemand Ekbatana, aborda dans la nuit du 14 au 15 décembre
1912 le bateau-phare belge West-Hinder, ancré en haute mer à
19 milles environ de la côte belge. Le West-Hinder fut coulé et son
équipage de dix hommes fut noyé. Le capitaine du vaisseau allemand
fut poursuivi devant le Tribunal correctionnel de Bruges sous
Vinculpation d’avoir, par négligence, causé la mort de ]’équipage
du West-Hinder. Tl ne semble pas que cette affaire ait donné lieu
à des représentations diplomatiques. Cependant, l’agent du Gouver-
nement français fait remarquer le fait suivant : l’arrêt du tribunal
belge déclare que le bateau-phare a été installé par l’État belge
dans l'intérêt de la sécurité de la navigation ; que cette installation
a été dûment notifiée à l’étranger, et que, par suite, il était fondé,
et en tant qu’extension du territoire belge et en tant que bateau
au service public de l’État, à une protection et à des immunités
spéciales. C’est pourquoi l'agent du Gouvernement français main-
tient que l’espèce n’est pas comparable à celle d’un bateau de com-
merce belge en ce qui concerne la compétence pour le Gouvernement
belge de s'occuper des événements qui y ont touché (voir Mémoire
turc, pp. 18-21, citant Clunet, 1912, p. 1328; Contre-Mémoire
français, pp. 17-21, avec des citations additionnelles). Mais s’il
est sans doute vrai que les navires d’État jouissent, non seulement en
mer mais également dans les ports à l'étranger, d’immunités de
juridiction, dont un navire de commerce n’est pas fondé à bénéficier,
il est cependant nécessaire de faire remarquer que ces immunités ne
sont pas considérées comme conférant auxdits bateaux ou au pays
dont ils ressortissent, une juridiction quelconque sur les navires
publics ou privés d’autres pays en haute mer.

Lorsqu’ont été discutées des questions semblables à celle actuelle-
ment soumise à la Cour, des considérations d'opportunité ont été
invoquées de part et d'autre. Ce fut le cas dans l'affaire Reine c/
Keyn où ceux qui étaient contre la confirmation de la condamnation
ont fortement fait valoir les inconvénients qui pourraient résulter
de Vapplication aux navires étrangers dans les eaux territoriales
de l’ensemble de la législation criminelle anglaise; et la force de
cet argument a été reconnue dans cette clause du Territorial
Waters Jurisdiction Act qui exige, lorsqu’il s’agit d’un prévenu
88 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

étranger, une attestation signée par un des principaux secré-
taires d'État, à cet effet que, dans son opinion, il est opportun
de poursuivre le prévenu. Tous les jours d'énormes quantités
de bateaux en provenance d’un port étranger et à destination
d'un autre port étranger, passent, dans leur course régulière, à
travers les eaux territoriales d’Etats tiers; et, cependant, le
droit international permet auxdits Etats tiers d'appliquer à ces
navires leur droit interne. D’un autre côté, dans bien des pays,
qui ont un grand développement côtier, un important trafic côtier
entre et sort journellement, en suivant la route habituelle, dans
la zone des trois milles ; doit-on dire que, sauf dans le cas extrême
et exceptionnel de la piraterie du droit des gens, le droit inter-
national interdit aux pays auxquels appartiennent les navires
employés à la navigation côtière, de connaître d’actes criminels
perpétrés dans ou sur ces navires par des bateaux étrangers ou en en
partant lorsque les premiers navires se trouvent temporairement hors
des eaux territoriales, dans le cas où plus tard le délinquant entrerait
volontairement dans ces eaux ? Une collision peut être le résultat du
hasard, d’une négligence ou d’un acte intentionnel. Aux termes des
règles de navigation, un navire doit éviter un abordage s’il peut
le faire, même si l’autre navire est dirigé de façon fautive ; et un
officier de navigation qui, par colère ou pour une autre raison,
aurait violé cette règle, ne serait pas seulement, je le présume,
inculpé de négligence. L'importance de ces considérations n’est pas
diminuée par l'augmentation en nombre et en tonnage des navires,
ni par l’énorme augmentation du nombre des personnes journelle-
ment transportées en mer. Il ne faut pas non plus dédaigner l’avan-
tage d’un procès près du lieu du sinistre, où l’on peut citer
des témoins des deux côtés, sur des poursuites dans un endroit
éloigné où, peut-être, l’on ne pourra se procurer des témoins que
d'un côté. Il y a plus de cent ans, un grand juge d’une expérience
inégalée dans les affaires maritimes a parlé des «grandes diver-
gences entre les témoignages » qui existent fréquemment dans les
cas de ce genre en ce qui concerne la personne fautive, et du fait
que le témoignage « peut être teinté par les sentiments des témoins
et par l'intérêt qu'ils prennent dans le succès de la cause». (Sir
William Scott, affaire du Woodrop Sims (1815), 2 Dodson, 83.)

Il est bien établi qu’un État est dans l'obligation de faire toute
diligence pour empêcher que des actes criminels dirigés contre
un autre État ou des ressortissants de cet autre État ne soient
89 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

commis dans ses possessions (United Siates c| Arjona (1887), 120 U.S.
479), et si le principe de la compétence territoriale, tel qu’il existe
en ce qui concerne les navires en haute mer, s’appliquait d’une
façon particulière et unilatérale au bénéfice du pays dont ressortit
le navire du délinquant, l’on pourrait s'attendre à ce qu’il y eût,
pour correspondre à ce privilège, une responsabilité toute spéciale.
Mais ce n’est pas le cas. Au cours des négociations en vue du traité
conclu entre les États-Unis et la Grande-Bretagne, le 29 février 1892,
pour soumettre à l'arbitrage la question des phoques, les Etats-Unis
| proposèrent de donner aux arbitres pouvoir d’allouer des compen-
sations non seulement aux sujets britanniques dont les navires
auraient été saisis sans justification suffisante, mais encore aux
États-Unis pour tout préjudice causé aux États-Unis ou aux per-
sonnes auxquelles ils avaient donné a bail les îles à phoques, en
raison du fait d’avoir tué des phoques dans la mer de Behring hors
des eaux territoriales, lorsque ce fait était imputable à des «individus
agissant sous la protection du pavillon britannique », si le fait en
question «était jugé contrdire aux droits des États-Unis» (Livre
bleu, U.S., n° 3 (1892), 72). Le Gouvernement britannique fit
objection à cette proposition pour le motif qu’elle apparaissait
«impliquer l’admission de leur part d’une doctrine touchant la
responsabilité des gouvernements pour les actes commis par leurs
nationaux ou par d’autres personnes naviguant sous leur pavillon
en haute mer, doctrine qui ne trouve pas d'appui en droit inter-
national et à laquelle le Gouvernement anglais ne saurait souscrire ».
Les Etats-Unis n’insistérent pas sur la demande, et les débats
auxquels elle avait donné lieu furent terminés par l’insertion dans
le traité d’une stipulation à l’effet que, les Parties n’ayant pu tomber
d'accord sur ce point, chacune d’entre elles pouvait soumettre au
tribunal « toute question de fait que feraient surgir lesdites revendi-
cations, et demander une décision sur le point de fait, la question
de la responsabilité de l’un ou l’autre des Gouvernements en
raison des faits qui seraient reconnus exacts devant être l’objet de
négociations ultérieures ».

TIT.

J'en viens maintenant à l’article 6 du Code pénal turc. L’arrét
de la Cour ne se prononce pas sur la question de savoir si les dis-
positions de cet article sont conformes aux principes du droit
90 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

international. Cette abstention paraît fondée 1° sur le fait que l’arti-
cle n’est pas mentionné dans le compromis ; et 2° sur l'opinion
qu'une erreur quant au choix de la disposition législative applicable
en l’espèce, est essentiellement une erreur du droit interne qui ne:
peut toucher le droit international que dans la mesure où pourrait
entrer en jeu une règle conventionnelle ou la possibilité d’un déni.
de justice.

Le compromis invite la Cour à dire si la Turquie a agi contraire-
ment au droit international « en exerçant . . . . des poursuites pénales.
connexes en vertu de la législation turque» contre l'officier de
quart du Lotus. Sans doute, l’on pourrait interpréter ce texte dans
ce sens que la Cour serait seulement invitée à dire s’il était interdit.
à la Turquie d’intenter des poursuites pénales quelconques contre
ledit officier. Mais le compromis parle de poursuites en vertu de la
législation turque, et, bien que l’on n'ait pas saisi la Cour du dossier
de l'affaire, l’article 6, en tant que partie intégrante de ce dossier,
est soumis à la Cour par les documents déposés par les Parties et a.
été l’objet d’une grande partie des discussions qui ont eu lieu entre
elles. Cela étant, je me trouve dans l’impossibilité de partager
Vopinion selon laquelle la Cour n’a pas à se prononcer, aux termes.
du compromis, sur la validité internationale de cet article.

L'article 6 est ainsi conçu :

.« L’étranger qui, hors les cas prévus par l’article 4, commet
à l'étranger, au préjudice de la Turquie ou d’un Turc, un délit
pour lequel la loi turque prononce une peine restrictive de la
liberté dont le minimum ne soit pas inférieur à une année,
est puni, d’après le Code pénal turc pourvu qu’il soit arrêté
en Turquie, mais la peine est diminuée d’un tiers et, au lieu
de la peine de mort, on applique vingt ans de prison lourde.

« Toutefois, dans ce cas, les poursuites n’ont lieu qu’à la
requête du ministre de la Justice ou sur la plainte de la Partie
lésée. |

« Si le délit a été commis au préjudice d’un autre étranger,
le coupable est puni, à la requête du ministre de la Justice,
suivant les dispositions édictées au premier alinéa du présent
article, pourvu toutefois : |
91 ARRÊT N° Q. — OPINION DISSIDENTE DE M. MOORE

«1) qu'il s'agisse d’un fait pour lequel la loi turque
prononce une peine restrictive de la liberté, dont le minimum
ne soit pas inférieur à trois ans ;

«2) qu'il n'existe pas de traité d’extradition ou que
Vextradition n’ait été acceptée ni par le gouvernement du
lieu dans lequel l’inculpé a commis le délit, ni par le gouver-
nement de sa patrie. »

La Cour, n'étant pas habilitée par le compromis à examiner la
régularité de la procédure qui a eu lieu en vertu de la législation
turque, non plus que l’applicabilité des termes de l’article 6
aux faits de l'espèce, doit prendre l’article et la prétention
de compétence qu’il énonce simplement tels qu’ils sont. En sub-
stance, cette prétention de compétence consiste en ce que le Gou-
vernement turc a le droit de juger et de punir des étrangers pour des
délits commis à l’étranger au préjudice non seulement de la Turquie
elle-même, mais également des Turcs, si lesdits étrangers viennent
ensuite à se trouver en territoire turc. En déclarant que la Turquie
avance cette prétention, je n’entends rien dire de désobligeant.
Un certain nombre d’autres pays avancent également la même
prétention ; et c’est dans la législation de-ces pays que l’article 6
. trouve son origine. Mais, en laissant de côté la source d’où dérive
la prétention, je ne puis échapper à la conclusion qu’elle est
contraire aux principes bien établis du droit international.

Sans entrer maintenant dans un exposé approfondi des raisons
sur lesquelles cette conclusion est basée, je citerai le passage suivant
de Hall, une autorité éminente en matière de droit international :

« Le droit interne de la plupart des pays d'Europe autorise les
tribunaux d’un État à connaître de crimes commis par des étrangers
à l'étranger. Parfois, leur compétence est limitée aux cas où le crime
est dirigé contre la sûreté ou contre les hautes prérogatives de
l'État qui inflige la peine ; mais elle est parfois étendue à un plus
ou moins grand nombre de crimes contre des particuliers ..., Il
apparaît pour le moins extrêmement douteux, si les lois de cette
nature sont valables internationalement ; si, en d’autres termes, elles
peuvent être appliquées contre. un État, malgré l’opposition que
croirait devoir y faire cet État. En fait, il est difficile de voir sur
quoi elles peuvent s’appuyer ; il semblerait que leur justification
théorique — si l’on peut en tenter une — à l'égard d’un pays qui s’y
opposerait doive être que la juridiction territoriale exclusive d’un
92 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

État lui donne tous pouvoirs sur tous étrangers, non protégés par
des immunités spéciales, tant qu’ils se trouvent sur son territoire.
Mais, affirmer que ce droit de juridiction s’applique à des actes
commis avant l’arrivée du sujet étranger dans le pays, aboutit
en fait à prétendre qu'un État peut connaître, concurremment
avec d’autres États, de délits commis sur les territoires de ces autres
États, et à réduire ainsi à néant ce même principe de juridiction
territoriale exclusive, sur lequel doit s'appuyer la prétention à la
compétence.» (Hall, International Law, 8th édition (1924),
paragraph 62, pp. 261, 263, citing Westlake (Peace, 261-263), Appen-
dices (I, paragraph 147), Fauchille, paragraphs 264, 267.)
L’on observe que Hall désapprouve la prétention principalement
_parce qu’elle affirme un droit concurrent pour un pays à exercer
sa juridiction sur le territoire d’autres pays. Cette prétention
a été défendue par ceux qui la favorisent et a été soutenue devant la
Cour sur la base de ce que l’on appelle le principe « de protection » ;
et les pays qui admettent cette prétention sont dits avoir adopté
le «système de la protection ».

En quoi consiste ce systeme, pouvons-nous demander ? En sub-
stance, il implique que le ressortissant d’un pays, lorsqu’il voyage
dans un autre pays, transporte avec lui, aux fins de « protection »,
la législation de son propre pays et soumet ceux au contact desquels
il entre à l’application de cette législation. De la sorte, l'habitant
d’une ville de commerce importante où se trouvent un grand nom-
bre d’étrangers peut, dans une seule heure, se trouver sans le savoir
sous le coup d’un grand nombre de codes pénaux étrangers. Cette
supposition n’est en aucune façon fantaisiste : elle n’est qu’une illus-
tration de ce qui arriverait journellement si le principe « de pro-
tection » était admissible. Il est évident que cette prétention est
en opposition non seulement avec le principe de la juridiction
exclusive d’un État sur son propre territoire, mais encore avec le
principe également bien établi qu’une personne, séjournant dans
un pays étranger, loin de, pour ainsi dire, rayonner pour sa propre
protection la juridiction de son pays, tombe sous le coup de la
législation locale et doit avoir recours à ladite législation pour se
protéger, sauf dans la mesure où son gouvernement interviendrait
par la voie diplomatique, dans le cas d’un déni de justice.

Personne ne met én doute le droit pour un État de soumettre
ses ressortissants à l'étranger à l’application de ses propres lois
pénales s’il le trouve bon ; dans ce cas, la question ne se pose qu'entre
93 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

le ressortissant et son propre gouvernement, et aucun autre gouver-
nement n’est fondé à s’y immiscer. Mais le cas est entièrement diffé-
rent lorsqu'un État revendique, soit l'application de ses lois pénales
à d’autres pays ou à des faits qui se sont produits entièrement dans
ces autres pays, soit encore, — si telle n’est pas sa revendication,
— qu’il puisse punir des étrangers pour de prétendues infractions
à des lois auxquelles ils ne sont pas soumis, même si ces infractions
se sont produites dans leur propre pays.

Dans les débats en l'espèce, on a mis en avant l'affaire du rédacteur
Cutting, citoyen des États-Unis, dont l'élargissement avait été
demandé alors qu’il était poursuivi au Mexique en vertu d’une
disposition législative conçue en termes précisément semblables
à l’article 6 du Code pénal turc, pour un écrit diffamatoire, publié
aux États-Unis au préjudice d’un Mexicain. L'on a dit que cette
affaire était «politique » ; mais l'examen des pièces qui ont été
publiées (Foreign Relations of the United States, 1887, p. 751;
idem, 1888, II, pp. 1114, 1180) montre que, dans leurs discussions,
les deux Gouvernements se sont placés sur un terrain purement
juridique, bien que, dans le jugement d’appel en vertu duquel le
prisonnier fut mis en liberté, son élargissement ait été justifié par le
motif d’intérét public. Dans ses représentations au Gouvernement
mexicain, le Gouvernement des Etats-Unis, tout en maintenant que
les étrangers ne pouvaient étre « protégés aux Etats-Unis par leur
législation nationale » et que les tribunaux mexicains ne pouvaient,
sans violer le droit international, « juger un citoyen des Etats-Unis
pour un délit commis et consommé dans son propre pays, simple-
ment parce que la victime se trouvait être de nationalité mexicaine »,
fit remarquer qu’il n'avait pas été prétendu que «le soi-disant écrit
diffamatoire ait jamais été distribué au Mexique de façon à consti-
tuer le délit de diffamation prévu par la législation mexicaine »,
ou que des exemplaires de cet écrit « aient jamais, en fait, été trou-
vés au Mexique». Ainsi, les États-Unis ont soigneusement limité
l'objet de leurs protestations aux délits «commis et consommés »
dans leur territoire ; et, conformément à cette manière de voir, les
deux Parties ont stipulé, dans le traité d’extradition qui fut signé
entre elles le 22 février 1880, que, sauf le cas «d’abus de confiance
ou de malversations criminelles en ce qui concerne des fonds publics,
commis sous la juridiction de l’une ou l’autre des Parties par des
fonctionnaires ou dépositaires publics», aucune des deux Parties
«n’assumait compétence de punir des crimes exclusivement commis
94 ARRÊT N° 9. — OPINION DISSIDENTE DE M. MOORE

sur le territoire de l’autre » (Moore, Digest of International Law, TI,
Pp. 233, 242).

Pour ces raisons, je suis d’avis que les poursuites pénales en l’affaire
actuellement soumise à la Cour, pour autant qu’elles étaient fondées
sur l’article 6 du Code pénal turc, sont en contradiction avec les
principes suivants du droit international :

1) un État jouit, sur son territoire national, de pouvoirs exclu-
sifs de juridiction ;

2) les étrangers voyageant dans un pays sont soumis à la légis-
lation de ce pays et doivent s’en remettre aux tribunaux du pays
pour leur protection judiciaire ;

3) un État ne saurait légitimement revendiquer le droit de punir
des étrangers pour de prétendues infractions à des lois auxquelles
ils n'étaient, au moment de l’accomplissement du prétendu délit, en
aucune façon soumis.
